SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 October23, 2007 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 1-7349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated October25, 2007 Item2.02. Results of Operations and Financial Condition. On October25, 2007, Ball Corporation (the “Company”) issued a press release announcing its third quarter earnings for 2007, which results are set forth in the press release dated October25, 2007, and attached hereto as Exhibit99.1. Earnings information regarding the third quarter for 2007, as well as information regarding the use of non-GAAP financial measures, are set forth in the attached press release. The information in this Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item8.01. Other Events. On October23, 2007, the Board of Directors of the Company approved a plan to close two aerosol container manufacturing plants in the United States and will exit the custom and specialty tinplate can business as part of a restructuring of the Company’s metal food and household products packaging division, Americas. The Company plans to close aerosol can manufacturing plants in Commerce, California, and Tallapoosa, Georgia, and relocate certain of the related aerosol and container manufacturing equipment into existing metal food container facilities.Ball makes custom and specialty tinplate cans in its Baltimore, Maryland,plant, and intends to sell that facility.All three facilities were acquired in 2006 as part of the Company’s acquisition of U.S. Can Corporation.The two plant closures will result in a net reduction in manufacturing capacity of 10 production lines, including the relocation of two high-speed aerosol lines into Ball facilities. The Company will record a largely noncash, after-tax charge of approximately $26million in the fourth quarter of 2007 related to the plant closures and equipment relocation.When completed in 2009, the actions are expected to yield annualized cost savings in excess of $15million. The following is furnished as an exhibit to this report: Exhibit 99.1Ball Corporation Press Release dated October25, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ RaymondJ. Seabrook Name: RaymondJ. Seabrook Title: Executive Vice President and Chief Financial Officer Date:October25, 2007 Ball Corporation Form 8-K October25, 2007 EXHIBIT INDEX Description Exhibit Press Release dated October25, 2007 99.1
